Citation Nr: 1548677	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of K.M.P. as the "helpless child" of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years old.


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1956 until December 1976. The alleged "helpless child" is the Veteran's legally adopted daughter, which is the Veteran's biological granddaughter. (See July 1995 Decree termination Parental Rights and Granting Adoption). The alleged helpless child, K.M.P., was born on December [redacted], 1989. K.M.P. reached the age of 18 on December [redacted], 2007. (See Certificate of Birth).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In September 2015, the Veteran testified during a videoconference hearing before the undersigned. A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran legally adopted K.M.P. prior to her 18th birthday.

2. Prior to her 18th birthday, K.M.P. has been shown to have been permanently incapable of self-support by reason of a mental or physical condition.


CONCLUSION OF LAW

The criteria for recognition as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years have been met. 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to recognition of K.M.P. as the "helpless child" of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years old, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

The term "child" for the purpose of VA benefits, including dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§3.57, 3.1000(d)(2). 

To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect. The question of permanent incapacity for self-support is one of fact. 38 C.F.R. §3.356 (2015). 

The principal factors for consideration are: 

(1) The fact that a person is earning his or her own support is prima facie evidence that she is not incapable of self-support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. §3.356 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

Analysis

The Board finds, as discussed in further detail below, that the appellant is entitled to VA benefits because the appellant is a "helpless child" for VA benefit purposes.

As discussed above, to establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect.

The claims folder consist of a November 2007 Individualized Education Program (IEP) report, which reflects the Veteran's daughter, K.M.P., with a full scale IQ score of 61. The November 2007 report further noted K.M.P. with an overall cognitive functioning within the very low range of measured intelligence. Additionally, the report noted K.M.P. with verbal knowledge, verbal expression, nonverbal reasoning and problem solving, visual-spatial processing, and visual-motor integration abilities all below age expectancies compared with her same-age peers. The Board notes that the November IEP report was completed prior to K.M.P. attaining the age of 18.

The claims file contains a January 2009 private evaluation of K.M.P., which reflect a full scale IQ score of 67, and placing her in the mildly mentally retarded range.

A subsequent August 2007 private evaluation provides K.M.P. with the diagnosis of mild mental retardation.

Lastly, the Veteran testified during a video hearing in regard to K.M.P.'s inability to maintain employment that would provide sufficient income to reasonably support her. The Veteran testified that K.M.P. currently works 4 to 6 hours daily as a grocery bagger at the local commissary making between $20 to $30 a day. (See Hearing transcript page 8). The Veteran has alleged that K.M.P. has been unsuccessful in more complex occupations or those requiring more responsibility. (See Hearing transcript page 10). The Veteran further testified to K.M.P.'s inability to manage her own finances, as he currently manages them for her. 

Based on the above, specifically the November 2007 IEP report, which reflects an IQ score of 61, the Board finds that the evidence is at least in equipoise regarding entitlement to recognition of K.M.P. as the "helpless child" of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years old, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing recognition of K.M.P. as the "helpless child" of the Veteran
are met and the Veteran's claim for entitlement to recognition of K.M.P. as the "helpless child" of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years old is granted. 


ORDER

K.M.P. is recognized as the helpless child of the Veteran and the appeal is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


